DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/17/2022, with respect to the rejection(s) of independent claims 1, 8 and 15 and the respective dependent claims under 35 USC § 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
      Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/03/2022 was filed before the mailing date of this office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 8-10, 12-14, 15-17 and 19-20 are rejected under 35 USC § 103 as being unpatentable over US -PGPUB No. US 2017/0006044 A1 to Ezra et al. (hereinafter Ezra), and further in view of US- PGPUB. No. 2021/0058517 A1 to Serbajlo et al. (hereinafter “Serbajlo”).
Regarding claim 1: 
Ezra discloses: 
A system, comprising:
at least one computing device (¶60: “… a computing device 800 …”) comprising at least one processor (see ¶60: “… the computing device 800 includes at least one processing unit 802 …”); 
and at least one memory (¶60: “… a system memory 804 …”) comprising executable instructions, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least:
receive, by a workflow service (¶48: “… the privileged identity management system 100 may require … workflows for approval of the elevated privileges. …”) executed by at least one server device (¶48: “… privileged identity management system 100 …”), a session extension request (see Fig. 2, “Request Session Extension”) to extend a voice skill session of a voice-activated device (¶35: “… a voice interaction processor …”) (FIG. 6, OPERATION 610: “Receive request for elevated privileges”, ¶59: “… the privileged identity management system 100 may optionally receive a response to the expiration notification 410 from the user 110. … the user 110 may have chosen to extend the elevated privileges. …”); 
Identify, by the workflow service, a personal client device (¶29: “… a mobile device 230 …”) based on the session extension request (see ¶29: “…  the privileged identity management system 200 may initiate the communication to the user 210 via another device … the other device receiving the communication is a mobile device 230 …  the communication via the mobile device 230 will allow the user 210 to interact with the privileged identity management system 200 and input whether to extend or expire the session.”); 
Perform, by the workflow service, an action based on a verification status of the session extension code (see Ezra ¶30: “… extend the elevated privileges or may let the elevated privileges expire.”, and see also Fig. 2: “Session Extended”). 
Ezra fails to explicitly disclose the following limitations taught by Serbajlo: 
transmit, by the workflow service, to the personal client device, a command comprising instructions that instruct a workflow application executed by the personal client device to generate a session extension code and emit an ultrasonic pulse to extend the voice skill session of the voice-activated device (Serbajlo, ¶45: “…the AVC server 24 (computing device) generates a unique ultrasonic code and sends code data to device 32 (personal client device) in order to initiate a sequence for device 32 to automatically join the virtual conference and become paired to device 30 (voice-activated device). The code data includes the unique ultrasonic code.”, see flowchart (workflow) diagram of Fig. 2A, and Fig. 2B); 
receive, by the workflow service from the voice-activated device, the session extension code extracted from the ultrasonic pulse (Serbajlo, ¶45: “…Device 32 receives the code data from the AVC server 24 and the AVC app 22 of device 32 accesses the unique ultrasonic code in the received code data. The AVC app 22 of device 32 triggers the device 32 to broadcast an audio signal based on the unique ultrasonic code. For example, the audio signal based on the unique ultrasonic code may be encoded as a Dual-Tone Multi-Frequency (DTMF) code with frequencies above 20 kHz.”, ¶46: “One or more microphones of device 30 receives the broadcasted ultrasonic code audio signal. The AVC app 22 on device 30 decodes the ultrasonic code and sends decode data based on the decoded code to the AVC server 24. The AVC server 24 receives the decode data from device 30 and verifies that device 30 properly decoded the ultrasonic code send to device 32. Based on decode verification, the AVC server 24, pairs the device 30, 32 such that they are included as part of a co-present grouping of devices in the virtual conference.”);  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Ezra to incorporate the functionality of receiving a message encoded in an ultrasonic signal as disclosed by Serbajlo, such modification would increase security by preventing a human observer from gaining sensitive information, while at the same time being quiet and less disruptive than audible sound.
Regarding claim 2:
The combination of Ezra and Serbajlo disclose:
The system of claim 1, wherein the session extension request specifies the personal client device to extend the voice skill session (see Ezra ¶29: “…   the privileged identity management system 200 may initiate the communication to the user 210 via another device. … the other device receiving the communication is a mobile device 230.”).
Regarding claim 3:
The combination of Ezra and Serbajlo disclose:
The system of claim 1, wherein the personal client device is identified further based on a user account that specifies the personal client device to extend the voice skill session (see Ezra ¶36: “…  a second identity database 340 may include parameters that specify how the privileged identity management system 300 corresponds with the user … the parameters may include devices associated with the user …”). 
Regarding claim 5:
The combination of Ezra and Serbajlo discloses:
The system of claim 1 wherein the session extension code is generated based on a shared secret that is shared between the workflow service and the personal client device (Ezra ¶56: “…  The elevated privilege expiration notification may be communicated to the user's second device 230 in the form of a telephone call, text message, or other form of communication. The user 110 may then choose to extend the elevated privileges by providing a form of authentication.”, ¶59: “… the user 110 may provide a verbal response, a PIN code, a voice print, a fingerprint scan, a retinal scan, or a face scan via the second device 230.”).
Regarding claim 6:
The combination of Ezra, Serbajlo and Edwards disclose: 
The system of claim 5, wherein the verification status is determined based on the session extension code extracted from the ultrasonic pulse and the shared secret (Ezra ¶59: “… the user 110 may provide a verbal response, a PIN code, a voice print, a fingerprint scan, a retinal scan, or a face scan via the second device 230.”)”). 
Regarding claim 7:
The combination of Ezra and Serbajlo discloses: 
The system of claim 1wherein the verification status is determined based on the session extension code extracted from the ultrasonic pulse and an expected session extension code (Serbajlo ¶46: “The AVC server 24 receives the decode data from device 30 and verifies that device 30 properly decoded the ultrasonic code send to device 32.”, see Fig. 2B).  
The same motivation which is applied to claim 1 applies to claim 7.
Regarding claims 8-10 and 12-14: 
Claims 8-10 and 12-14 recite substantially the same limitations as claims 1-3 and 5-7, respectively, in the form of a non-transitory computer-readable medium comprising instructions to execute the corresponding methods, therefore, they are rejected under the same rationale.
Regarding claims 15-17 and 19-20: 
Claims 15-17 and 19-20 recite substantially the same limitations as claims 1-3 and 5-6, respectively, in the form of a computing device implementing the corresponding method, therefore, they are rejected under the same rationale.
Claims 4, 11 and 18 are rejected under Ezra, Serbajlo and further in view of US-PGPUB No. 2008/0144944 A1 to Breed
Regarding claim 4:
The combination of Ezra and Serbajlo discloses the system of claim 1, but fails to explicitly disclose the following limitation taught by Breed: 
wherein the command to emit the ultrasonic pulse indicates to emit ultrasonic pulses periodically at a specified time period (Breed ¶221: “Periodically, a burst of ultrasonic waves at about 50 kilohertz is emitted by the transmitter/receiver …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the teachings of Ezra and Serbajlo to incorporate the functionality of the ultrasonic transmitter and receiver unit to periodically emit a burst of ultrasonic waves, as disclosed by Breed, such modification would allow the system to keep the session alive before reaching the session expiration  time thus providing a more secure connection between devices  by automating the session extension code generation.
Regarding claim 11: 
Claim 11 recites substantially the same limitation as claim 4, in the form of a non-transitory computer-readable medium comprising instructions to execute the corresponding methods, therefore, it is rejected under the same rationale.
Regarding claim 18: 
Claim 18 recites substantially the same limitation as claim 4, in the form of a computing device implementing the corresponding method, therefore, it is rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mixter et al.  (US-PGPUB No. 2018/0122378 A1)- disclosed voice interfaces and related devices, including methods and systems for directing a voice command to a target device when the target device is unknown or ambiguous from the voice command itself.
Griffin et al. (US-PGPUB No. 2018/0176270 A1)- disclosed a conference room device configured to aid the initiation, organization, and management of a conference meeting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS HABTEGEORGIS whose telephone number is (571)272-1916. The examiner can normally be reached M-F 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.H./Examiner, Art Unit 2491  

/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491